 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrotherhoodofPainters,DecoratorsandPaperhangers of America,GlaziersLocalUnion751,AFL-CIOandHarrisburgGlass,Inc.andBrotherhoodofPainters,DecoratorsandPaperhangers of America,GlaziersLocalUnion125, AFL-CIO. Case 6-CD-287February 26, 1970DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSThisisa proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,following charges filed on July 7 and September 15,1969, byHarrisburg Glass, Inc., herein referred toas the Company, alleging violations of Section8(b)(4)(D)by Brotherhood of Painters,Decoratorsand Paperhangers of America,Glaziers Local Union751, AFL-CIO. A duly scheduledhearing was heldSeptember 30, 1969, before F. J Surprenant,HearingOfficer.All parties appeared at the hearingand were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to adduceevidence bearing on the issues. Thereafter, Local751 and the Company filed briefs.Pursuant to the provisions of Section3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of theHearing Officer made at the hearing and finds thatthey are free from prejudicial error.The rulings arehereby affirmed.Upon the entire record, the Board makes thefollowing findings:1.The parties stipulated and we find thatHarrisburg Glass, Inc., is an employer engaged ininterstate commerce within the meaning of Section2(6) and(7) of the Act.2.Theparties concede and we find that GlaziersLocal Unions125 and 751,Brotherhood of Painters,DecoratorsandPaperhangersofAmerica,AFL-CIO,are labor organizationswithinthemeaning of Section2(5) of the Act.3.The dispute:A. The FactsThe Company, a Pennsylvania corporation, isengaged in the sale and service of flat glass. Sinceapproximately1957,ithashadaseriesofcollective-bargaining contracts with Local 125, andhasrecognizedLocal125asthebargainingrepresentativeof its employees.At times theCompany has assigned its employees to work inCentre County, Pennsylvania, the site of buildingsconstructed for Penn State University. In July 1968,the Company assigned employees Kemberling andWeaver to work at that site, and they did so withoutinterruption until around the middle of 1969.InMay 1969, McClone, Local 751's businessrepresentative, toldAllanLittle,theCompany'sgeneralmanager, that Local 751 had jurisdictionover the building and that the Company, as anoutside employer, would have to post a $1,000 bondto ensure the customary payments to Local 751'spension and welfare fund if it wanted to continueworking in the area. McClone did not tell Little thatLocal 751 sought reassignment of the work to itsmembers.On June 24, McClone told Kemberling andWeaver that they were working in Local 751'sterritory but had not registered with Local 751, thatthey should have called in and registered, and thattheywere subject to charges by Local 751 forworking without having done so. McClone also toldthem that the Company had not posted a bond andthat until the bond was posted they could not workon the job. Kemberling and Weaver accordinglyinformed Little by telephone that Local 751 had toldthem they would be unable to work on the jobunless the Company posted the bond. Little told theemployees thatawork stoppagewouldbeconsideredawildcatstrike.Nevertheless,Kemberling andWeaver left the jobsite in theafternoon before quitting time, but they returned towork on the following day.McClone explained at the hearing that in mostcaseswithin the Local 751 area, employees ofoutside employers were expected to register so thatLocal 751 could represent them for work within thearea and be sure that they received the prevailingwages and other benefits. McClone further explainedthat Local 751 has no objection to such employeesworking in the area, and that they have usuallyregistered and been allowed to work in the area.Kemberling andWeaver heard nothing furtherfrom McClone until June 30, when McClone againvisitedthejobsite.According toKemberling,McClone threatened to bring charges against themen if they stayed on the job and told them thatthey "had to quit and shut the job down, and thisbond had still not been posted, and nobody wasgoing to man the job until this bond was posted."Kemberling andWeaver decided that if McClonetold the superintendent on the job that he wasshutting the job down, they would leave the job,because in this manner they would not be breakingtheno-strikeagreement.Weaver claimed thatMcClone said "I see you still haven't left the job.you guys must be looking for charges;" andasked why the men hadn't registered with Local 751.Weaver replied that he had never been informedthathe had to report to anyone in the area.McClone stated that the charges would be moresevere if the men did't leave the job. KemberlingandWeaver then quit working, walked of the job,and remained off until 2 weeks later.181NLRB No 54 BRTHD.OF PAINTERS,LOCAL 751Under date of September 19, 1969, Local 751advised its parent that it had decided to impose afine of $625 each on Kemberling and Weaver forfailingto registerwith it while working in itsjurisdiction.B. The Applicability of the ActSection 10(k) of the Act provides in part that theBoard is empowered and directed to hear anddetermine a so-called jurisdictional dispute onlywhen the Board has reasonable cause to believe thatthe person against whom the charge has been filedhas engaged in an unfair labor practice within themeaning of Section 8(b)(4)(D). Section 8(b)(4)(D)provides in part that it is an unfair labor practicefor a labor organization to engage in coercive actionwhere an object is:forcingor requiring any employer to assignparticular work to employees in a particular labororganization or in a particular trade, craft, orclass rather than to employees in another labororganization or in another trade, craft, or class . .The evidence in this case does not give us cause tobelieve that Local 751 had any object proscribed bySection8(b)(4)(D).On the contrary, the recordclearly shows that Local 751 didnotseek to force orrequire the Company to assign the work involved toone group of employees "rather than" to the groupof employees then performing the work. The recordfurther shows that the Company is seeking to havetheBoard arbitrate the question of Local 75l'sattempts to impose certain requirements on theCompany and its employees.Itistrue that Local 751 claimed territorialjurisdictionover the Centre County work being319performed by Kemberling and Weaver. But neitherSection 8(b)(4)(D) nor Section 10(k) was designed toprohibitLocal 751 from seeking to advance itsjurisdictional claim by imposing requirements on theCompany or its employees while performing thework here involved.We are not called on todetermine whether or not these requirements werelawful underotherprovisions of the Act, because inany event they do not bring the dispute within thestatutory definition of a Section 10(k) proceeding.As we held inSafeway Stores.134 NLRB 1320,1322, the statutory provision applies only to disputesbetween "two or more employee groups claiming theright to perform certain work tasks," and not to"disputes between a union and an employer whereno such competing claims" between rival groups ofemployees are involved.We further held (at page1323) that to regard such a controversy as a"jurisdictional dispute in the statutory sense, i.e., asa dispute between competing groups of employeesclaiming the right to perform certain work tasks, isto distort plain Congressional intent."'Accordingly, we find that there is no jurisdictionaldisputewithin the meaning of Section 8(b)(4)(D)and Section 10(k) of the Act. We shall thereforequash the notice of hearing.ORDERIt ishereby ordered that the Notice of Hearingissued inthis case be, and it herebyis,quashed.' In the brief it filed with the Board, the Company argues principally thatneither it nor its employees should "be subject to the kind of coercionpracticed here by Local Union 751"As noted above, however,neitherSection 8(b)(4)(D) nor Section 10(k) makes it an unfair labor practice for alabor organization to engage in such practices